UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 - Q QUARTERLY REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 For the quarterly period ended September 30, 2014 Farmers Capital Bank Corporation (Exact name of registrant as specified in its charter) Kentucky 000-14412 61-1017851 (State or other jurisdictionof incorporation or organization) (Commission File Number) (IRS Employer Identification No.) P.O. Box 309 202 West Main St. Frankfort, KY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code – (502) 227-1668 Not Applicable (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☒ No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer☐ Accelerated filer☒ Non-accelerated filer☐ (Do not check if a smaller reporting company) Smaller reporting company☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes☐No☒ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common stock, par value $0.125 per share 7,487,539 shares outstanding at November 6, 2014 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Unaudited Condensed Consolidated Balance Sheets 3 Unaudited Condensed Consolidated Statements of Income 4 Unaudited Condensed Consolidated Statements of Comprehensive Income 5 Unaudited Condensed Consolidated Statements of Changes in Shareholders’ Equity 6 Unaudited Condensed Consolidated Statements of Cash Flows 7 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item 3. Quantitative and Qualitative Disclosures About Market Risk 53 Item 4. Controls and Procedures 53 PART II - OTHER INFORMATION Item 1. Legal Proceedings 54 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 54 Item 5. Other Information 54 Item 6. Exhibits 55 SIGNATURES 57 2 PARTI–FINANCIALINFORMATION Item1.Condensed Consolidated FinancialStatements UnauditedCondensed ConsolidatedBalanceSheets September 30, December 31, (Dollars in thousands, except share data) 2014 2013 Assets Cash and cash equivalents: Cash and due from banks $ $ Interest bearing deposits in other banks Federal funds sold and securities purchased under agreements to resell Total cash and cash equivalents Investment securities: Available for sale, amortized cost of $613,004 (2014) and $618,395 (2013) Held to maturity, fair value of $3,977 (2014) and $827 (2013) Total investment securities Loans, net of unearned income Allowance for loan losses ) ) Loans, net Premises and equipment, net Company-owned life insurance Intangible assets, net Other real estate owned Other assets Total assets $ $ Liabilities Deposits: Noninterest bearing $ $ Interest bearing Total deposits Federal funds purchased and other short-term borrowings Securities sold under agreements to repurchase and other long-term borrowings Subordinated notes payable to unconsolidated trusts Dividends payable Other liabilities Total liabilities Shareholders’ Equity Preferred stock, no par value 1,000,000 shares authorized; 20,000 and 30,000 Series A shares issued and outstanding at September 30, 2014 and December 31, 2013, respectively; Liquidation preference of $20,000 at September 30, 2014 Common stock, par value $.125 per share 14,608,000 shares authorized; 7,486,756 and 7,478,706 shares issued and outstanding at September 30, 2014 and December 31, 2013, respectively Capital surplus Retained earnings Accumulated other comprehensive income (loss) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 3 Unaudited Condensed Consolidated Statements of Income Three Months Ended Nine Months Ended September 30, September 30, (In thousands, except per share data) 2014 2013 Interest Income Interest and fees on loans $ Interest on investment securities: Taxable Nontaxable Interest on deposits in other banks 32 42 96 Interest on federal funds sold and securities purchased under agreements to resell 2 1 4 3 Total interest income Interest Expense Interest on deposits Interest on federal funds purchased and other short-term borrowings 12 21 42 60 Interest on securities sold under agreements to repurchase and other long-term borrowings Interest on subordinated notes payable to unconsolidated trusts Total interest expense Net interest income Provision for loan losses ) Net interest income after provision for loan losses Noninterest Income Service charges and fees on deposits Allotment processing fees Other service charges, commissions, and fees Trust income Investment securities gains (losses), net 8 2 ) ) Gains on sale of mortgage loans, net Income from company-owned life insurance Other 84 (2 ) Total noninterest income Noninterest Expense Salaries and employee benefits Occupancy expenses, net Equipment expenses Data processing and communication expenses Bank franchise tax Amortization of intangibles Deposit insurance expense Other real estate expenses, net Legal expenses Other Total noninterest expense Income before income taxes Income tax expense Net income Less preferred stock dividends and discount accretion Net income available to common shareholders $ Per Common Share Net income - basic and diluted $ Cash dividends declared N/A N/A N/A N/A Weighted Average Common Shares Outstanding Basic and diluted See accompanying notes to unaudited condensed consolidated financial statements. 4 Unaudited Condensed Consolidated Statements of Comprehensive Income Three Months Ended Nine Months Ended September 30, September 30, (In thousands) 2014 2013 Net Income $ Other comprehensive (loss) income: Unrealized holding (loss) gain on available for sale securities arising during the period on securities held at end of period, net of tax of $(820), $912, $3,796 and $(5,110), respectively ) ) Reclassification adjustment for prior period unrealized (gain) loss previously reported in other comprehensive income recognized during current period, net of tax of $4, $1, $(36) and $20, respectively (7 ) (1 ) 66 ) Change in unfunded portion of postretirement benefit obligation, net of tax of $12, $25, $37 and $71, respectively 22 43 68 Other comprehensive (loss) income ) ) Comprehensive income $ See accompanying notes to unaudited condensed consolidated financial statements. 5 Unaudited Condensed Consolidated Statements of Changes in Shareholders’ Equity (Dollars in thousands, except per share data) Accumulated Other Total Nine months ended Preferred Common Stock Capital Retained Comprehensive Shareholders’ September 30, 2014 and 2013 Stock Shares Amount Surplus Earnings Income (Loss) Equity Balance at January 1, 2014 $ ) $ Net income - Other comprehensive income - Cash dividends declared – preferred, $62.50 per share - ) - ) Preferred stock discount accretion 12 - - - ) - - Redemption of preferred stock ) - ) Shares issued under director compensation plan - 3 - 64 - - 64 Shares issued pursuant to employee stock purchase plan - 5 1 93 - - 94 Expense related to employee stock purchase plan - - - 28 - - 28 Balance at September 30, 2014 $ Balance at January 1, 2013 $ Net income - Other comprehensive loss - ) ) Cash dividends declared – preferred, $37.50 per share - ) - ) Preferred stock discount accretion - - - ) - - Shares issued pursuant to employee stock purchase plan - 7 1 98 - - 99 Expense related to employee stock purchase plan - - - 28 - - 28 Balance at September 30, 2013 $ ) $ See accompanying notes to unaudited condensed consolidated financial statements. 6 Unaudited Condensed Consolidated Statements of Cash Flows Nine months ended September 30, (In thousands) 2014 2013 Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Net premium amortization of investment securities: Available for sale Held to maturity 29 - Provision for loan losses ) ) Deferred income tax expense Noncash employee stock purchase plan expense 28 28 Noncash director fee compensation 64 - Mortgage loans originated for sale ) ) Proceeds from sale of mortgage loans Gain on sale of mortgage loans, net ) ) (Gain) loss on disposal and write downs of premises and equipment, net (5 ) 4 Net loss on sale and write downs of other real estate Net loss on sale of available for sale investment securities 67 58 Increase in cash surrender value of company-owned life insurance ) ) Death benefits in excess of cash surrender value on company-owned life insurance ) - Decrease in accrued interest receivable 41 Decrease (increase) in other assets (3 ) Decrease in accrued interest payable ) ) Increase in other liabilities Net cash provided by operating activities Cash Flows from Investing Activities Proceeds from maturities and calls of available for sale investment securities Proceeds from sale of available for sale investment securities Purchase of investment securities: Available for sale ) ) Held to maturity ) - Proceeds from sale of restricted stock investments, net - Principal collected (disbursed) on loans originated for investment, net ) Purchase of premises and equipment ) ) Proceeds from sale of other real estate Proceeds from disposals of premises and equipment 5 31 Net cash provided by (used in) investing activities ) Cash Flows from Financing Activities Net decrease in deposits ) ) Net increase in federal funds purchased and other short-term borrowings Proceeds from securities sold under agreements to repurchase and other long-term borrowings 7 - Repayments of securities sold under agreements to repurchase and other long-term borrowings ) ) Redemption of preferred stock ) - Dividends paid, preferred stock ) ) Shares issued under employee stock purchase plan 94 99 Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ Supplemental Disclosures Cash paid during the period for: Interest $ $ Income taxes Transfers from loans to other real estate Sale and financing of other real estate Cash dividends payable, preferred See accompanying notes to unaudited condensed consolidated financial statements. 7 Notes to Unaudited Condensed Consolidated Financial Statements 1. Basis of Presentation and Nature of Operations The condensed consolidated financial statements include the accounts of Farmers Capital Bank Corporation (the “Company” or “Parent Company”), a bank holding company, and its bank and nonbank subsidiaries. Bank subsidiaries include Farmers Bank & Capital Trust Company (“Farmers Bank”) in Frankfort, KY, United Bank & Trust Company (“United Bank”) in Versailles, KY, First Citizens Bank (“First Citizens”) in Elizabethtown, KY, and Citizens Bank of Northern Kentucky, Inc. (“Citizens Northern”) in Newport, KY. Farmers Bank’s significant subsidiaries include EG Properties, Inc., Leasing One Corporation (“Leasing One”), and Farmers Capital Insurance Corporation (“Farmers Insurance”). EG Properties, Inc. is involved in real estate management and liquidation for certain repossessed properties of Farmers Bank. Leasing One is a commercial leasing company in Frankfort, KY, and Farmers Insurance is an insurance agency in Frankfort, KY. United Bank has one wholly-owned subsidiary, EGT Properties, Inc. EGT Properties, Inc. is involved in real estate management and liquidation for certain repossessed properties of United Bank. First Citizens has one wholly-owned subsidiary, HBJ Properties, LLC. HBJ Properties, LLC is involved in real estate management and liquidation for certain repossessed properties of First Citizens. Citizens Northern has one wholly-owned subsidiary, ENKY Properties, Inc. ENKY Properties, Inc. is involved in real estate management and liquidation for certain repossessed properties of Citizens Northern. The Company has three active nonbank subsidiaries, FCB Services, Inc. (“FCB Services”), FFKT Insurance Services, Inc. (“FFKT Insurance”), and EKT Properties, Inc. (“EKT”). FCB Services is a data processing subsidiary located in Frankfort, KY that provides services to the Company’s banks as well as unaffiliated entities. FFKT Insurance is a captive property and casualty insurance company insuring primarily deductible exposures and uncovered liability related to properties of the Company. EKT was formed to manage and liquidate certain real estate properties repossessed by the Company. The Company has three subsidiaries organized as Delaware statutory trusts that are not consolidated into its financial statements. These trusts were formed for the purpose of issuing trust preferred securities. All significant intercompany transactions and balances are eliminated in consolidation. The Company provides financial services at its 36 locations in 23 communities throughout Central and Northern Kentucky to individual, business, agriculture, government, and educational customers. Its primary deposit products are checking, savings, and term certificate accounts. Its primary lending products are residential mortgage, commercial lending, and consumer installment loans. Substantially all loans and leases are secured by specific items of collateral including business assets, consumer assets, and commercial and residential real estate. Commercial loans and leases are expected to be repaid from cash flow from operations of businesses. Other services include, but are not limited to, cash management services, issuing letters of credit, safe deposit box rental, and providing funds transfer services. Other financial instruments, which potentially represent concentrations of credit risk, include deposit accounts in other financial institutions and federal funds sold. The preparation of financial statements in conformity with accounting principles generally accepted in the United States (“U.S. GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Estimates used in the preparation of the condensed financial statements are based on various factors including the current interest rate environment and the general strength of the local and state economy. Changes in the overall interest rate environment can significantly affect the Company’s net interest income and the value of its recorded assets and liabilities. Actual results could differ from those estimates used in the preparation of the condensed financial statements. The allowance for loan losses, carrying value of other real estate owned, actuarial assumptions used to calculate postretirement benefits, and the fair values of financial instruments are estimates that are particularly subject to change. The consolidated balance sheet as of December 31, 2013 has been derived from the audited financial statements of the Company as of that date. For further information, refer to the consolidated financial statements and footnotes thereto for the year ended December 31, 2013 included in the Company’s annual report on Form 10-K. The accompanying condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X and do not include all of the information and the footnotes required by U.S. GAAP for complete statements. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of such condensed financial statements, have been included. The results of operations for the interim periods are not necessarily indicative of the results to be expected for the full year. All significant intercompany transactions and balances are eliminated in consolidation. 8 For further information, refer to the consolidated financial statements and footnotes thereto included in the Company's Annual Report on Form 10-K for the year ended December 31, 2013. 2 . Reclassifications Certain reclassifications have been made to the consolidated financial statements of prior periods to conform to the current period presentation. These reclassifications do not affect net income or total shareholders’ equity as previously reported. 3 . Accumulated Other Comprehensive Income The following table presents changes in accumulated other comprehensive income by component, net of tax, for the periods indicated. Three months ended September 30, 2014 2013 (In thousands) Unrealized Gains and Losses on Available for Sale Investment Securities Postretirement Benefit Obligation Total Unrealized Gains and Losses on Available for Sale Investment Securities Postretirement Benefit Obligation Total Beginning balance $ ) $ ) $ ) Other comprehensive (loss) income before reclassifications ) - ) - Amounts reclassified from accumulated other comprehensive income (7 ) 22 15 (1 ) 43 42 Net current-period other comprehensive (loss) income ) 22 ) 43 Ending balance $ ) $ ) $ ) Nine months ended September 30, 2014 2013 (In thousands) Unrealized Gains and Losses on Available for Sale Investment Securities Postretirement Benefit Obligation Total Unrealized Gains and Losses on Available for Sale Investment Securities Postretirement Benefit Obligation Total Beginning balance $ ) $ $ ) $ $ ) $ Other comprehensive income (loss) before reclassifications - ) - ) Amounts reclassified from accumulated other comprehensive income 66 68 ) 93 Net current-period other comprehensive income (loss) 68 ) ) Ending balance $ ) $ ) $ ) 9 The following table presents amounts reclassified out of accumulated other comprehensive income by component for the period indicated. Line items in the statement of income affected by the reclassification are also presented. Amount Reclassified from Accumulated Other Comprehensive Income Affected Line Item in the Statement Where Net Income is Presented Three months ended September 30, Nine months ended September 30, (In thousands) Unrealized gains and losses on available for sale investment securities $ 11 $ 2 $ ) $ 58 Investment securities gains (losses), net (4 ) (1 ) 36 ) Income tax expense $ 7 $ 1 $ ) $ 38 Net of tax Amortization related to postretirement benefits Prior service costs $ ) $ ) $ ) $ ) Salaries and employee benefits Actuarial gains (losses) 17 (3 ) 50 (9 ) Salaries and employee benefits ) Total before tax 12 25 37 71 Income tax benefit $ ) $ ) $ ) $ ) Net of tax Total reclassifications for the period $ ) $ ) $ ) $ ) Net of tax 4 . Accounting Policy Loans and Interest Income Loans that management has the intent and ability to hold for the foreseeable future or until maturity or pay-off are reported at their unpaid principal amount outstanding adjusted for any charge-offs and deferred fees or costs on originated loans. Interest income on loans is recognized using the interest method based on loan principal amounts outstanding during the period. Interest income also includes amortization and accretion of any premiums or discounts over the expected life of acquired loans at the time of purchase or business acquisition. Loan origination fees, net of certain direct origination costs, are deferred and amortized as yield adjustments over the contractual term of the loans. The Company disaggregates certain disclosure information related to loans, the related allowance for loan losses, and credit quality measures by either portfolio segment or by loan class. The Company segregates its loan portfolio segments based on similar risk characteristics as follows: real estate loans, commercial loans, and consumer loans. Portfolio segments are further disaggregated into classes for certain required disclosures as follows: Portfolio Segment Class Real estate loans Real estate mortgage - construction and land development Real estate mortgage
